DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I – Figure 1 in the reply filed on July 20, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search/examine an arc-shaped edge contour when a convex edge contour is already being searched/examined.  This is not found persuasive because examination of the specific details of different claimed feature where the prior art applicable to one species would not likely be applicable to another species is burdensome.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inflated state the airbag takes a curved shape and configured free from gathering must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 18 and 20 -22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the front side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cut" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lewis et al. (WO 01/00456).
As best understood by the Examiner Lewis discloses in figures 10 and 11 an airbag (30) for a vehicle occupant restraint system, wherein the airbag impact surface (48) and an opposite rear side (44), the front side (48) and the rear side being formed by shell portions (figure 10) of the airbag which are connected to each other at their outer edges (56), wherein the front side along a centerline extending in the longitudinal direction of the airbag  is longer than the rear side so that in the inflated state the airbag takes a curved shape, inasmuch as applicants, wherein the front side includes at least one shaping line (edge portions) extending substantially curved and transversely to the centerline at which shaping line two shell portions are connected to each other, wherein the respective outer edges of the front side and the respective outer edges of the rear side are of the same overall length (claim 12). The airbag is configured free from gathering, in inasmuch as applicants (claim 13). The shell portions are formed by separately configured shell parts (claim 14). The two shell portions include an edge contour  which safeguards the respective outer edges of the front side and the respective outer edges of the rear side to have the same overall length (claim 15).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. At least one of the shell portions in the cut (area between 48 and 44) includes an edge contour extending substantially convexly and transversely to the centerline .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford et al. (US 2009/0058052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618